Citation Nr: 0737552	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  04-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
scar, residual of a laceration of the right biceps.

2.  Entitlement to an increased (compensable) rating for 
impotence.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


(The matters of entitlement to higher ratings for residuals 
of prostate cancer, in excess of 20 percent from January 1, 
2003 to August 31, 2005, and in excess of 40 percent from 
September 1, 2005, are the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to August 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision, in which the 
RO, inter alia, continued previously assigned noncompensable 
ratings for the veteran's service-connected scar, residual of 
a laceration of the right biceps, and for impotence, as well 
as denied entitlement to a TDIU.  The veteran filed a notice 
of disagreement (NOD) later the same month, and the RO issued 
a statement of the case (SOC) in July 2007.  

In August 2007, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is of record.  Because the 
veteran's contentions offered during his August 2007 hearing 
were later reduced to writing and incorporated into the 
record in the form of a written transcript, the transcript of 
that hearing has been accepted as his substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In September 2007, the undersigned granted a motion to 
advance the veteran's appeal on the Board's docket, pursuant 
to  38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  While the veteran's residual scar of a laceration of the 
right biceps is superficial without underlying soft tissue, 
was not clearly painful on examination, and is not shown to 
be unstable, to limit motion or the function of the affected 
part, to cover an greater than 6 square inches (39 sq. cm.), 
or to be subject to repeated ulceration or involve adherence 
to underlying tissue, the veteran has indicated that the scar 
is painful and tender with hyperextension.

3.  The veteran's impotence is manifested by erectile 
dysfunction without any evidence of penis deformity.

4.  The veteran's service-connected disabilities are 
residuals of prostate cancer, rated as 40 percent disabling; 
diabetes mellitus, Type II, rated as 20 percent disabling; 
right and left lower extremity peripheral neuropathy, 
separately rated as 10 percent disabling; scar, residual of a 
laceration of the right biceps, rated as 10 percent 
disabling; and impotence associated with residuals of 
prostate cancer, rated as noncompensable.  The veteran's 
combined disability rating is 70 percent.

5.  The veteran's service-connected disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 10 percent rating for scar, residual of a 
laceration of the right biceps, are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 
7802, 7803, 7804, 7805 (2007).

2.  The criteria for a compensable rating for impotence are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.31, 
4.115b, Diagnostic Code 7522 (2007).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating/TDIU cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id 

In this appeal, in a May 2007 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a TDIU, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that is relevant to the claims.  
This letter also informed the veteran how disability ratings 
and effective dates are assigned, and the type of evidence 
that impacts those determinations.  Clearly, this letter 
meets the above-described content of notice requirements, as 
well as the VCAA's timing requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records; non-VA medical records; 
medical records from the Eastern Colorado VA Healthcare 
System and the VA Medical Center (VAMC) in Denver, Colorado; 
and reports of VA examination.  Also of record and considered 
in connection with these matters is the transcript of the 
veteran's Board hearing, as well as various written 
statements provided by the veteran and by his representative, 
on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of these matters, at 
this juncture.  See Mayfield  v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error e provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating and the requirement 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(2007).

A.  Scar, Residual of a Laceration of the Right Biceps

Historically, by a rating action dated in September 1971, the 
RO granted service connection for a scar of the right arm and 
assigned an initial noncompensable rating, effective 
September 1, 1971.  In a September 1994 rating decision, the 
RO recharacterized the disability as scar, residual of a 
laceration of the right biceps, and continued the 
noncompensable rating.  This rating has remained unchanged.  

The criteria for evaluating disabilities of the skin, to 
include scars, provide for assignment of a 10 percent rating 
for scars, other than the on the head, face, or neck, which 
are deep and cause limited motion in an area exceeding six 
square inches (39 sq. cm.); for scars covering an area of 144 
square inches (929 sq. cm.) or greater even where superficial 
and without resulting motion limitation; for a superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804 (2007).  A 10 percent rating is the only rating 
assignable under Diagnostic Codes 7802, 7803 and 7804.  
Otherwise, scars will be rated on the limitation of function 
of the affected part, under Diagnostic Code 7805.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

Considering the evidence in light of the above, and affording 
the veteran the benefit of the doubt, the Board concludes the 
criteria for a 10 percent rating for the veteran's right 
biceps scar are met..  

Post-service private and VA medical records reflect no 
complaints or findings pertinent to the veteran's right 
biceps scar.  

On VA examination in June 2006, the examiner noted that the 
veteran's scar was incurred in 1970, when he tried to bust up 
a fight at a party and received a stab wound in the right 
biceps area.  He was taken to the emergency room, where they 
cleaned it and sutured it.  He was sent back to duty the next 
day.  The veteran did not have any obvious muscle or nerve or 
tendon damage.  The veteran reported that, since then, he has 
had no major problems, except when he hyperextends his 
shoulder well above 90 degrees to 180 degrees; then, there 
seems to be a stretchy feeling on his skin, as he raises his 
arm to that level.  The examiner added that the scar did not 
appear to cause the veteran any pain or impede his function.  

On examination, the scar was about 6 centimeters long and 1 
centimeters wide.  It was skin colored and was in a slightly 
semi-vertical, horizontal position toward the direction of 
the humerus.  There was no obvious evidence of disfigurement.  
The skin texture was supple; the scar was superficial and 
stable.  It was not elevated or depressed.  No adherence to 
underlying tissue, inflammation, edema, or keloid formation 
was noted.  There was no evidence of any gross distortion of 
asymmetry, induration or inflexibility.  No limitation of 
motion or function was noted, except that, when outstretching 
the arm to about 180 degrees horizontally, then there was a 
feeling of something stretching in his right biceps area, 
which lasted just for a few seconds.  There were no 
neurological changes on the examination of the arm.  The 
veteran's right arm was fully strong.  The diagnoses included 
scar, right biceps area, status-post service-connected injury 
with no adverse residual except for some stiffness when 
lifting the right arm to the extent of 180 degrees.  The 
examiner noted that there is a feeling of stretching in that 
particular area, which he opined is only momentary, and 
neither effects the strength of the arm nor causes any 
chronic pain or weakness even with repetitive movement.

The above-described evidence indicates that the veteran's 
scar residual to laceration of the right biceps was not 
painful on examination, and is not unstable, does not adhere 
to underlying tissue, is not deep with underlying soft tissue 
damage or elevated, and does not cover an area exceeding 6 
square inches (39 sq. cm.), so as to warrant a compensable 
rating under Diagnostic Codes 7801, 7802, 7803 or 7804.  
Additionally, the record contains no findings of actual 
limitation of function or motion due to the scar, so as to 
warrant rating the disability under Diagnostic Code 7805.  

However, the Board notes the veteran's Board hearing 
testimony that the VA examiner never looked at the scar nor 
touched it, and that he (the veteran) had reported that it 
was painful and tender on occasion and that he had problems 
raising his arm to comb his hair, etc.  Further, the 
examination report does not reflect whether the examiner 
actually touched the veteran's scar to determine whether it 
was painful on palpitation.  The Board also points out that, 
in some respects, the examiner's findings were somewhat 
equivocal, as she noted that the veteran had some stiffness 
when lifting the right arm to the extent of 180 degrees and 
that there was a feeling of stretching in the right biceps 
area; given the veteran's testimony, this would appear to 
equate to pain or tenderness of the biceps area.  

Given the foregoing, the Board finds that, with resolution of 
all reasonable doubt in the veteran's favor, a 10 percent 
rating for the veteran's tender and painful right biceps scar 
is warranted.  See 38 C.F.R. §§ 3.102,  4.118, Diagnostic 
Code 7804.

B.  Impotence

Historically, by a rating action dated in June 2001, the RO 
granted service connection for impotency due to prostate 
cancer, assigned an initial noncompensable rating, and 
awarded entitlement to special monthly compensation based on 
loss of use of a creative organ, effective December 27, 2000.  

The veteran's impotence has been rated as noncompensable 
under Diagnostic Code 7522.  Under this diagnostic code, a 
maximum 20 percent rating is warranted for penile deformity 
with loss of erectile power; that diagnostic code also notes 
that consideration should be given to special monthly 
compensation.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 
(2007).  There is no schedular rating for loss of erectile 
power alone.  In other words, loss of erectile power without 
penis deformity does not warrant a compensable rating, apart 
from consideration of special monthly compensation, which has 
already been granted in this case.  

During his hearing, the veteran testified that after his 
radiation treatment for prostate cancer, he has had problems 
with urinary incontinence/frequency and erectile dysfunction.  
He asserted that his erectile dysfunction was also due to his 
service-connected diabetes mellitus.  Even though he is 
receiving special monthly compensation, the veteran felt that 
he was not being properly compensated for his erectile 
dysfunction.

Considering the evidence in light of the above, the Board 
concludes that a compensable rating is not warranted for the 
veteran's impotence.

Post-service medical records confirm that the veteran's 
erectile dysfunction is manifested by loss of erectile power 
without any evidence of penis deformity.  On VA examination 
in March 2001, September 2005, June 2006 and October 2006, 
the veteran's external genitalia and testes were normal in 
size, consistency and contour without any adenopathy noted.  
Comparing these manifestations with the rating criteria, the 
Board finds that the criteria for a 20 percent rating under 
Diagnostic Code 7522 are not met.  This is because there is 
no deformity of the penis.  It does not appear that the 
criteria for a compensable rating are more nearly 
approximated where there is an erectile dysfunction alone.  
As noted above, special monthly compensation may be assigned 
for erectile dysfunction alone on the theory that it is 
analogous to the loss of use of a creative organ.  38 C.F.R. 
§ 4.20 (2007).  The RO has already assigned special monthly 
compensation for erectile dysfunction and a 40 percent rating 
for residuals of prostate cancer to compensate the veteran 
for his urinary incontinence/frequency symptomatology.

In view of the foregoing, the Board finds that the claim for 
a compensable rating for impotence must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
a compensable rating, that doctrine is not for application.  
See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1999).  



III.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

In this case, the veteran does meet the objective, minimum 
percentage requirements, set forth in 38 C.F.R. § 4.16(a), 
for consideration of a TDIU.  Service connection is in effect 
for residuals of prostate cancer, rated as 40 percent 
disabling; diabetes mellitus, Type II, rated 20 percent 
disabling; right and left lower extremity peripheral 
neuropathy, each rated as 10 percent disabling; scar, 
residual of a laceration of the right biceps, rated as 10 
percent disabling; and impotence associated with residuals of 
prostate cancer, rated as noncompensable.  However, the 
remaining question for whether these disability, in fact, 
render this veteran unemployable.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

On his February 2006 VA Form 21-8940, the veteran indicated 
that he had completed three years of college and had no other 
education or specialized training.  

During his Board hearing, the veteran testified that he 
retired from the Air Force after more than 20 years of 
service in 1971.  He indicated that, subsequently, he worked 
with juveniles and with the sheriff's department, eventually 
retiring from Denver County in 1992.  The veteran stated that 
he decided to retire due to stress.  After 1992 until his 
radiation treatments for prostate cancer in 2001, he was a 
driver for Access-A-Ride, taking patients to and from 
hospitals, and for Yellow Cab.  Following his radiation 
treatments, the veteran stated that he decided that he might 
as well just volunteer to take people to the store, watch his 
grandchildren or something instead of trying to work.  The 
veteran asserted that, because he has to use the bathroom 
probably 5 to 6 to 7 times during an 8-hour shift, that he 
could not work for anyone even at a sedentary job.  

On VA examination in June 2006, the examiner noted that the 
veteran was in reasonably good physical condition, and could 
work at least Monday through Friday, from 4 to 8 hours a day 
with normal breaks, provided that he is free to stand and to 
have access to restrooms, when necessary.

On VA examination in October 2006, the veteran complained of 
urinary urgency, noting that he had some dribbling.  He 
reported that this can occur once a day and he will 
occasionally use diapers, particularly when he is busy in his 
daily activities.  Typically, the veteran will use 1 or 2 
pads 3 times per week.  The VA examiner opined that the 
veteran is capable of working in a sedentary environment as 
he has minimal urinary incontinence.  If the veteran has easy 
access to a restroom, this "would not pre[s]ent" a 
difficulty, as his incontinence is not fulminant.  However, 
the examiner added that the veteran would not be able to do 
any heavy lifting.

While the Board has considered the veteran's assertions in 
this appeal, none of the competent medical evidence of record 
indicates that veteran's service-connected disabilities-
either individually or in concert-render him unable to 
obtain or retain substantially gainful employment, the Board 
must conclude that the criteria for assignment of a TDIU not 
met.  While the record does show that the veteran has not 
been employed for many years and that VA healthcare providers 
filled out a form for a handicap sticker, competent, 
persuasive evidence fails to show that his service-connected 
disabilities render him unemployable.  Both 2006 VA examiners 
noted that the veteran's urinary incontinence was mild.  
Moreover, the record also reflects that the veteran suffers 
from other nonservice-connected disabilities, such as 
osteoarthritis and an umbilical hernia, which may affect his 
ability to maintain employment. In short, the competent, 
probative evidence simply does not support the veteran's 
assertions that he is unemployable due to service-connected 
disability(ies).

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

A 10 percent rating for scar, residual of a laceration of the 
right biceps, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable rating for impotence is denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


